                Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 1 of 8



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   Assistant United States Attorney
 4 ALISON E. DAW (CABN 137026)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6475
 7        FAX: (415) 436-7234
          wendy.garbers@usdoj.gov
 8
   Attorneys for the Federal Defendants
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   S.A.; J.A.; A.B.; R.C., on behalf of himself and   Case No. 18-CV-03539 LB
     as Guardian Ad Litem for J.C., a minor child;
14   M.C.; D.D.; G.E., on behalf of himself and as
     Guardian Ad Litem for B.E., a minor child; J.F.
15   on behalf of himself and as Guardian Ad Litem
     for H.F. and A.F., minor children, on behalf of
16   themselves and on behalf of a class of all
     similarly situated individuals, and CASA,
17
             Plaintiffs,                                BINDING MEMORANDUM OF AGREEMENT;
18                                                      [PROPOSED] ORDER
        v.
19
     DONALD J. TRUMP, in his official capacity as
20   President of the United States; U.S.
     DEPARTMENT OF HOMELAND
21   SECURITY; U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES; U.S.
22   DEPARTMENT OF STATE; KIRSTJEN
     NIELSEN, in her official capacity as Secretary
23   of Homeland Security; MICHAEL R.
     POMPEO, in his official capacity as Secretary
24   of State; L. FRANCIS CISSNA, in his official
     capacity as Director of U.S. Citizenship and
25   Immigration Services; UNITED STATES OF
     AMERICA,
26
             Defendants.
27

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                  1
               Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 2 of 8



 1

 2                               BINDING MEMORANDUM OF AGREEMENT

 3          WHEREAS, this Court granted in part and denied in part Defendants’ motion to dismiss,

 4 dismissing many of Plaintiffs’ claims and holding that Defendants’ mass rescission of conditional

 5 approvals for parole of 2,714 beneficiaries was arbitrary and capricious in violation of the

 6 Administrative Procedure Act (ECF No. 51 at 53-56).

 7          WHEREAS, prior to the Court’s Order on Plaintiffs’ motion for preliminary injunction (ECF No.

 8 77), Defendants submitted a Notice to the Court that USCIS was undergoing “a reconsideration process

 9 that will address those individuals who had been conditionally approved for parole” (ECF No. 76 at 2).

10          WHEREAS, this Court granted in part and denied in part Plaintiffs’ motion for preliminary

11 injunction (hereinafter “PI Order”), “vacat[ing] [Defendant] DHS’s decision to mass-rescind conditional

12 approvals for the 2,714 beneficiaries conditionally approved for parole but who had not traveled to the

13 United States,” and “order[ing] DHS to continue the post-conditional-approval processing for these

14 2,714 beneficiaries under the policies and procedures that it had in place prior to January 2017 for

15 processing such beneficiaries, including the procedures described in USCIS’s publication Central

16 American Minors (CAM) Parole Program: Information for Conditionally Approved Applicants” (ECF

17 No. 77, at 23-24 & 29-30 (citing AR, Ex. 48)).

18          WHEREAS, the Court ordered Defendants to submit their plan for “processing these 2,714

19 beneficiaries with benchmarks for assessing compliance” (ECF No. 77 at 30).

20          WHEREAS, Plaintiffs and Defendants stipulated, and the Court ordered, that the deadline for

21 Defendants’ plan to process the beneficiaries be extended in light of the Parties’ discussions regarding a

22 complete resolution of this action, and Defendants’ plan is currently due by April 18, 2019 (ECF Nos.

23 81, 82, 89).

24          WHEREAS, Plaintiffs and Defendants have concluded that a complete resolution of this action is

25 desired by all Parties.

26          IT IS HEREBY STIPULATED AND AGREED, by the Parties to this action (hereinafter “the

27 Parties”), through their counsel of record that:

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                     2
                Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 3 of 8



 1          1. The Parties will jointly move the Court to convert its PI Order (ECF No. 77) into a permanent

 2 injunction, which the Court will have continuing jurisdiction to enforce.

 3          2. USCIS agrees to abandon its reconsideration process of its decision to rescind conditional

 4 approvals for parole for CAM beneficiaries (ECF No. 76), and USCIS agrees not to initiate any new

 5 process to reconsider its decision to rescind conditional approvals for parole for CAM beneficiaries who

 6 were conditionally approved at the time the program was terminated.

 7          3. The Parties agree to waive their rights to appeal the Court’s Orders on Plaintiffs’ motion for

 8 preliminary injunction and Defendants’ motion to dismiss (ECF Nos. 51, 77).

 9          4. The Parties agree to waive their rights to move for fees and costs. The Parties will bear their

10 own attorneys’ fees and costs.

11          5. USCIS agrees to process the approximately 2700 individuals who were conditionally

12 approved for parole prior to the CAM Parole program’s termination and then issued rescission notices,

13 as well as any later born children who are classified as add-ons, pursuant to the Court’s PI Order (ECF

14 No. 77). Specifically, USCIS agrees that the conditionally approved beneficiaries shall be processed

15 pursuant to the CAM policies, guidance, and practices in effect on January 1, 2017. USCIS agrees that

16 pursuant to such CAM policies, guidance, and practices, beneficiaries are eligible for CAM processing

17 so long as they were under 21 years old as of the date on which their Affidavit of Relationship forms

18 were filed, regardless of their age at the time of parole into the United States. USCIS shall notify CBP

19 of the resumption of CAM parole processing and the timeframe for the first beneficiaries arriving at U.S.

20 ports of entry. The Parties anticipate that as a result of this agreement, most conditionally approved

21 beneficiaries will be paroled into the United States, so long as they and their U.S.-based parents continue

22 to remain eligible, are able to pay the associated costs for medical exams and travel, and desire parole.

23          6. Given the use of the same CAM program policies, guidance and practice as prior to the

24 termination of the program, individuals who previously had conditional approval but whose

25 circumstances have changed such that they no longer meet the program requirements will not be eligible

26 for parole, notwithstanding this agreement, such as if their parent in the U.S. is no longer lawfully

27 present or if a child is no longer eligible due to a legal marriage.

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                      3
                Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 4 of 8



 1          7. With respect to the two Plaintiff families whose beneficiaries had not yet received a decision

 2 on their CAM applications when USCIS terminated the CAM Parole program—specifically, the

 3 beneficiaries are (1) A.B.’s son; (2) A.B.’s son’s child; (3) H.F.; (4) A.F.; and (5) H.F. and A.F.’s

 4 mother—these beneficiaries shall have their cases re-opened and be considered for parole for purposes

 5 of this settlement. These two Plaintiff families are the exception—otherwise this settlement only covers

 6 individuals who were conditionally approved for parole prior to the termination of the CAM Parole

 7 program and then issued rescission notices from USCIS.

 8          8. By April 18, 2019, USCIS agrees to file with the Court a more detailed plan for CAM

 9 processing with benchmarks for assessing compliance, which shall not conflict with this Memorandum

10 of Agreement and shall contain the following provisions:

11                  a. A plan for providing individualized notice to U.S.-based parents and in-country

12          beneficiaries regarding Defendants’ resumption of CAM Parole processing, and such notice shall

13          remind applicants and beneficiaries that there are costs for medical exams and travel which are

14          borne by applicants.

15                  b. A plan for accepting updated contact information from U.S.-based parents and

16          beneficiaries, including by establishing an email address by which U.S.-based parents,

17          beneficiaries and/or their attorney or accredited representatives can inquire whether they are

18          eligible for resumed CAM processing. USCIS will respond to such queries in a reasonable

19          amount of time, while maintaining confidentiality. The parties will continue to discuss ways to

20          develop and improve communication channels between USCIS and program participants.

21          9. Defendants will report in writing to the Court on their progress in implementing this

22 agreement beginning on July 1, 2019 (the first quarterly report) and every three months thereafter until

23 processing is complete (i.e., until the last beneficiary’s case is adjudicated and all approved beneficiaries

24 travel). Subject to revisions to the extent necessary to track the categories of information Defendants

25 collect, the reports to the Court are expected to include the following numbers once initially:

26          •        The number of parents who appear to be in the US lawfully.

27          •        The number of parents for whom Defendants cannot confirm lawful presence (and who

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                       4
                 Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 5 of 8



 1 will receive requests to provide such evidence within 87 days). In addition, with respect to the U.S.-

 2 based parents for whom Defendants cannot confirm lawful presence, Defendants would later make a

 3 one-time report of the number of parents for whom Defendants were later able to confirm lawful

 4 presence.

 5          •        The number of beneficiaries who require fingerprint collection (i.e. the number of

 6 beneficiaries who are now at least 13 ½ and who hadn’t had their fingerprints collected previously for

 7 CAM).

 8          Defendants would then provide the following numbers every three months:

 9          A.        The number of beneficiaries who submitted fingerprints after their case was reopened;

10          B.        The number of beneficiaries for whom a medical exam is scheduled (*Note, these will

11 be beneficiaries with a scheduled appointment and who have not yet attended their appointment);

12          C.        The number of beneficiaries for whom USCIS has received the medical exam results;

13          D.        The number of beneficiaries who have a pending request for a re-interview;

14          E.        The number of beneficiaries who completed a re-interview;

15          F.        The number of beneficiaries for whom USCIS authorized parole;

16          G.        The number of beneficiaries for whom USCIS denied parole; and

17          H.        The number of beneficiaries who traveled to the United States.

18 Defendants would also report in the third quarterly report (1) the number of beneficiaries for whom the

19 U.S.-based parent did not respond to USCIS contact efforts and (2) the number of beneficiaries who did

20 not respond to USCIS contact efforts. With respect to this population who did not respond to

21 Defendants’ contact efforts, the Parties shall meet and confer after the third quarterly report.

22          10. The signatories hereto represent that they have authority, whether on behalf of the

23 Defendants or on behalf of their clients, to enter into this Memorandum of Agreement. The

24 Memorandum of Agreement is to be construed under federal law as an agreement made in and to be

25 performed in the United States.

26          11. This Memorandum of Agreement is intended to be binding as a contract between the Parties

27 and shall be enforceable and admissible in any proceeding, notwithstanding any settlement or mediation

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                      5
               Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 6 of 8



 1 privilege. The Parties may agree on additional specific terms, which they will memorialize in

 2 addendums to this Memorandum of Agreement. If any dispute arises regarding performance under this

 3 Memorandum of Agreement, the Parties agree to submit that dispute to the Honorable Laurel Beeler,

 4 who shall be empowered to resolve said dispute.

 5

 6 DATED: April 11, 2019
                                                        RONALD M Digitally signed by
                                                                  RONALD M ROSENBERG

                                                        ROSENBERG Date: 2019.04.11
                                                                  23:24:47 -04'00'
 7
                                                       RON M. ROSENBERG
 8                                                     Chief of International Operations,
                                                       within the Refugee, Asylum, and
 9                                                     International Operations Directorate
                                                       of U.S. Citizenship and Immigration
10                                                     Services (USCIS)
11

12
     DATED: April 11, 2019                             Respectfully submitted,
13
                                                       DAVID L. ANDERSON
14                                                     United States Attorney
15                                                     /s/ Wendy M. Garbers
                                                       WENDY M. GARBERS
16                                                     Assistant United States Attorney
17                                                     Attorneys for the Federal Defendants
18

19

20

21

22

23

24

25

26

27

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                   6
               Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 7 of 8



 1 DATED: April 11, 2019                                /s/ Linda Evarts*            ______________
                                                        LINDA EVARTS (appearance pro hac vice)
 2                                                      KATHRYN C. MEYER (appearance pro hac
                                                        vice)
 3                                                      MARIKO HIROSE (appearance pro hac vice)
                                                        INTERNATIONAL REFUGEE
 4                                                      ASSISTANCE PROJECT
                                                        One Battery Park Plaza, 4th Floor
 5                                                      New York, NY 10004

 6                                                      JUSTIN B. COX (appearance pro hac vice)
                                                        INTERNATIONAL REFUGEE
 7                                                      ASSISTANCE PROJECT
                                                        PO Box 170208
 8                                                      Atlanta, GA 30317

 9                                                      /s/ Daniel B. Asimow ____________________
                                                        DANIEL B. ASIMOW
10                                                      ARNOLD & PORTER KAYE SCHOLER
                                                        LLP
11                                                      Three Embarcadero Center, 10th Floor
                                                        San Francisco, California 94111
12
                                                        JOHN A. FREEDMAN (appearance pro hac
13                                                      vice)
                                                        DAVID J. WEINER
14                                                      GAELA K. GEHRING FLORES**
                                                        DANA O. CAMPOS**
15                                                      MATEO MORRIS**
                                                        ARNOLD & PORTER KAYE SCHOLER
16                                                      LLP
                                                        601 Massachusetts Ave., NW
17                                                      Washington, DC. 20001-3743

18                                                      PHILLIP A. GERACI**
                                                        SUSAN S. HU**
19                                                      ARNOLD & PORTER KAYE SCHOLER
                                                        LLP
20                                                      250 West 55th Street
                                                        New York, NY. 10019-9710
21
                                                        **Pro Hac Vice motion forthcoming
22
                                                        Attorneys for Plaintiffs
23

24

25 *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
   perjury that all signatories have concurred in the filing of this document.
26

27

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                   7
               Case 3:18-cv-03539-LB Document 91 Filed 04/12/19 Page 8 of 8



 1                                        [PROPOSED] ORDER

 2          Pursuant to the Parties’ Memorandum of Agreement, and good cause appearing therefore,

 3 IT IS SO ORDERED.

 4

 5 Dated:       April 12, 2019

 6

 7
                                        HONORABLE LAUREL BEELER
 8                                      United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 BINDING MEMORANDUM OF AGREEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                               8
